NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 8, 2013*
                                  Decided March 26, 2013

                                           Before

                            ILANA DIAMOND ROVNER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 12-2305

RONALD SCHROEDER,                               Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Eastern District of Wisconsin.

       v.                                       No. 10-C-232

DOUG DRANKIEWICZ and                            Patricia J. Gorence,
KARL HELD,                                      Magistrate Judge.
     Defendants-Appellees.

                                         ORDER

       Ronald Schroeder, a Wisconsin prisoner, contends that a state probation/parole
agent and the agent’s supervisor violated his rights under the Constitution and state law by
trying to stop him from mailing birthday cards to his minor daughters. The district court
(through a magistrate judge presiding by consent) granted summary judgment for the
defendants, and Schroeder appeals. We affirm the judgment.


       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2)(C).
No. 12-2305                                                                               Page 2

                                        I. Background

        We recount the facts in the light most favorable to Schroeder and draw all
reasonable inferences in his favor. See Woods v. Comm’r of the Ind. Dep’t of Corr., 652 F.3d 745,
748 (7th Cir. 2011). A jury in Wisconsin state court found Schroeder guilty of sexually
assaulting his adult girlfriend. Defendant Doug Drankiewicz, then a probation/parole agent
for the Wisconsin Department of Corrections, interviewed Schroeder while conducting a
presentence investigation. That interview did not go smoothly, and immediately afterward
Schroeder complained about Drankiewicz in a letter to an official at the Wisconsin
Department of Justice. According to Schroeder, Drankiewicz had said during the interview
that he was “not buying” Schroeder’s story and threatened that Schroeder would “go to
prison for a long, long time” if he did not admit what Drankiewicz wanted him to confess.
Schroeder wrote that Drankiewicz’s conduct had left him feeling intimidated. He asked
that another agent finish the presentence investigation, to no avail.

        The state judge sentenced Schroeder to 6 years’ imprisonment to be followed by
12 years of extended supervision. One condition of supervision is that Schroeder not have
“contact with minors, except incidental and in a circumstance where he is supervised,”
such as at a “workplace or family event.” During the sentencing hearing, the judge
criticized Drankiewicz’s presentence investigation, stating that it had been “unfair” and
“produced an unbalanced result.” The judge accused Drankiewicz of going to
“extraordinary lengths” to point out damaging allegations from Schroeder’s past, while
ignoring potentially mitigating information. The judge rejected some stricter conditions of
extended supervision proposed by Drankiewicz, including one that would have
categorically prohibited all contact “with any minors.”

        Several months after his sentencing, Schroeder wrote to adult relatives from prison
asking them to send school pictures of his daughters, who were then four and six years old.
A prison employee called Drankiewicz questioning whether Schroeder’s request violated
the terms of the judgment in his criminal case. Drankiewicz said “yes,” and explained his
view that Schroeder is an untreated sex offender in denial who is not to have contact with
any minors until his risks and needs are more thoroughly evaluated. Soon after, Schroeder
tried sending his ex-wife a letter containing birthday cards for his daughters, but the prison
employee seized the letter and again called Drankiewicz asking if Schroeder was allowed
to mail the cards. This time Drankiewicz consulted with Defendant Karl Held, his
supervisor. Held agreed that the conditions of Schroeder’s extended supervision barred all
contact with minors, so Drankiewicz told the prison employee that Schroeder was not
permitted to send the birthday cards. The prison refused to let Schroeder mail the letter
containing the cards.
No. 12-2305                                                                            Page 3

        Schroeder immediately protested to the sentencing judge. The judge promptly held
a hearing and clarified that the judgment of conviction did not bar Schroeder from sending
mail to his children through their mothers. (Schroeder has at least one other child from a
different marriage.) At the hearing Drankiewicz admitted that he had not reviewed the
precise language of the judgment before giving the prison employee his personal opinion
that Schroeder was barred from contacting minors. For his part, Held testified that his
conversations with Drankiewicz had focused only “on the no contact with minors clause of
the order.” The judge corrected these mistakes, clarifying that the judgment permitted
Schroeder “to send cards, letters, and gifts to his own children” if the mailings are
“addressed to the children’s mothers.” Sending mail to his children through their mothers,
the judge said, “certainly would be supervised contact,” which was permitted under the
terms of the judgment. The court formally amended the judgment to make that
understanding explicit, even though, the judge said, the letters to the children through their
mothers were already “approved under the existing court orders.” After the hearing, and
less than two months after prison officials prevented Schroeder from mailing the birthday
cards, the seized cards were returned to Schroeder. It is not clear from the record whether
Schroeder ever mailed them.

        A year later, in January 2010, Drankiewicz and Held exchanged e-mails about an
accusation of child abuse that had been incorrectly listed in Schroeder’s presentence report.
In the e-mails they refer to Schroeder as “Silly,” the stage name he previously used when
performing as a clown. Held advised Drankiewicz in one e-mail that they should stop
referring to him by this name because calling Schroeder anything “other than his legal
name may be construed negatively” if the e-mails were examined in future litigation.

        Schroeder then brought this action against Drankiewicz and Held in Wisconsin state
court. He claimed that by interfering with his attempt to mail birthday cards to his
daughters, they violated his First Amendment right to free speech and his “right to familial
relations,” and also had retaliated against him. Schroeder further claimed that the
defendants’ conduct constituted tortious interference with the sentencing judge’s order,
conspiracy to interfere with that order, and negligence under state law. The defendants
removed the case to federal court.

       The district court granted summary judgment for the defendants on all of
Schroeder’s claims. The court reasoned that before the state judge clarified the matter, the
language of the judgment of conviction arguably supported the defendants’ interpretation
that Schroeder was not authorized to send cards to his daughters through their mothers.
And, the court added, the defendants had not violated the Constitution or state tort law
simply by conveying their understanding of the original judgment to the inquiring prison
employee.
No. 12-2305                                                                             Page 4

                                         II. Analysis

       On appeal Schroeder makes a litany of arguments, but all of them restate his
primary contention that the district court failed to construe the evidence at summary
judgment in the light most favorable to him. We review a grant of summary judgment
de novo and may uphold the decision on any ground presented to the district court and
supported by the record. See Peretz v. Sims, 662 F.3d 478, 480 (7th Cir. 2011). Although
Schroeder strains to find flaws in the district court’s analysis, we agree with the court’s
conclusion that as a matter of law, Schroeder cannot recover on any of his claims.

         In the first place, as the defendants have argued throughout this case, Schroeder did
not suffer a cognizable constitutional injury under the First Amendment.1 Although
Schroeder may be disappointed that he could not send a letter containing birthday cards to
his daughters at the time of his choosing, the only harm he suffered was a delay of less than
two months in sending a single piece of personal mail. This was not an injury of
constitutional dimension. See Zimmerman v. Tribble, 226 F.3d 568, 572–73 (7th Cir. 2000)
(concluding that an alleged delay in delivering mail on one occasion failed to state First
Amendment claim); Rowe v. Shake, 196 F.3d 778, 782 (7th Cir. 1999) (concluding that
allegations of “relatively short-term and sporadic” delays in delivering mail failed to state
First Amendment claim); Ahlers v. Rabinowitz, 684 F.3d 53, 64–65 (2d Cir. 2012) (concluding
that eleven instances of delayed or withheld mail over four months did not state First
Amendment claim); DeLeon v. Doe, 361 F.3d 93, 94 (2d Cir. 2004) (concluding that prison
staff’s loss of letter containing birthday card did not state a First Amendment claim).
Moreover, neither Drankiewicz nor Held set or implemented prison policy. At best, the
evidence suggests that a prison employee solicited Drankiewicz’s interpretation of a
condition of supervision that would apply after Schroeder’s release so that the prison could
enforce it while he was incarcerated.

        Schroeder’s retaliation claim fares no better. To make out a prima facie case of
retaliation, he needed proof that protected speech was a motivating factor behind the
allegedly retaliatory conduct of the defendants. See Kidwell v. Eisenhauer, 679 F.3d 957,


       1
         In addition to his First Amendment claim, Schroeder also claims that the
defendants violated the Fourteenth Amendment by interfering with his substantive
due-process right to “familial relations.” Where a putative due-process claim overlaps with
a claim rooted in a more explicit constitutional provision, we analyze the claim under the
more specific provision. See Albright v. Oliver, 510 U.S. 266, 273 (1994); Koutnik v. Brown,
456 F.3d 777, 781 (7th Cir. 2006). Accordingly, we consider Schroeder’s claims under the
First Amendment.
No. 12-2305                                                                              Page 5

965–66 (7th Cir. 2012); Greene v. Doruff, 660 F.3d 975, 977–80 (7th Cir. 2011). But Schroeder
adduced no evidence allowing a jury reasonably to infer that his written complaint about
Drankiewicz’s conduct during the presentence interview motivated the defendants to
misrepresent their understanding of the judgment so that prison administrators would stop
Schroeder from sending birthday cards to his daughters. The best that Schroeder can do is
point to the sentencing judge’s criticism of Drankiewicz’s presentence investigation, which
occurred months before the phone calls at issue in this case, and the e-mails exchanged
more than a year later referring to Schroeder by his stage name of “Silly” the clown.
Schroeder is correct that he is entitled to have reasonable inferences drawn in his favor, but
inferences resting on conjecture (as these do) are not reasonable. Harper v. C.R. England, Inc.,
687 F.3d 297, 306 (7th Cir. 2012).

        What remains are Schroeder’s claims under state law. Essentially he accuses the
defendants of intentionally or negligently interfering with the judgment of conviction, or
conspiring to do so. These claims rest entirely on the flawed premise that a judgment
expressly restricting Schroeder’s contact with minors instead can be read to affirmatively
authorize such contact. As we have noted, the original judgment was not unambiguous on
this point; it was not precise about the extent to which Schroeder was allowed to have
contact with his children. Until the state court clarified that sending letters to his children
through their mothers was a form of permissible supervised contact, the defendants’
interpretation, though mistaken, cannot be understood as an attempt to interfere with the
judgment. Regarding the negligence claim, Schroeder cites no Wisconsin authority holding
that probation and parole agents owe a duty to prison inmates to provide accurate advice
to prison employees about conditions of supervised release, or that a breach of this
putative duty would allow an aggrieved inmate to recover damages for a negligently
inflicted psychological injury. It follows that Schroeder did not establish an entitlement to
redress even if a jury could find that the defendants were less than careful in explaining the
judgment of conviction to the prison employee.

                                                                                   AFFIRMED.